Case: 16-20306      Document: 00514063099         Page: 1    Date Filed: 07/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-20306                                FILED
                                  Summary Calendar                           July 7, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
BLANCA EMID PETTY,

                                                 Plaintiff-Appellant

v.

JOHN KENT PETTY; ROSEMARIE REEVES; CHAD ELLIS; MARK
HUMPHREY; JOHN MILAM MERCK, SR.; SCOT A. POWELL; MARIE
APPLING POWELL; RICHARD KERZEE; VINCENT L. MARABLE, III;
JIMMY PHILLIPS, JR.; PAIGE CURRAN CUNNINGHAM,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2449


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Blanca Emid Petty has appealed the district court’s order dismissing her
diversity complaint without prejudice for failure to comply with Federal Rule
of Civil Procedure 4. Petty has not shown that the district court abused its




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20306    Document: 00514063099    Page: 2   Date Filed: 07/07/2017


                                No. 16-20306

discretion. See FED. R. CIV. P. 4(m); Lindsey v. United States R.R. Retirement
Bd., 101 F.3d 444, 445 (5th Cir. 1996). The district court’s order is AFFIRMED.




                                      2